                 Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 1 of 25



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x

Hanna Abigail Deutsch,
Naama Leah Deutsch,
Chizkiyahu Shalom Deutsch,
Elozor Dovid Berlin,
Chaya Rochel Kamenetsky,
Basya Engel,
Miriam Sharon Engel,
Naomi Margalit Engel,
Nechama Yuta Engel,                                                    Civil Case No. ___________
Yisrael Meir Engel,
Golda Thaler,
Jacob Thaler,
individually,
and on behalf of all others similarly situated,

                        Plaintiffs,
v.

New York State Board of Elections,
and
Peter S. Kosinski,
Douglas A. Kellner,
and Andrew J. Spano,
in their official capacities as Commissioners
of the New York State Board of Elections;
and
Todd D. Valentine,
Robert A. Brehm,
in their official capacities as Co-Executive Directors
of the New York State Board of Elections;
and
Andrew Cuomo,
As Governor of the State of New York,

                         Defendants.
-------------------------------------------------------------------x


                                               COMPLAINT



                                                           1
                   Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 2 of 25



                                         INTRODUCTION
     1.         This Complaint challenges the arbitrary and unconstitutional application of a New

York election deadline statute [N.Y. Elec. Law §11-202(1)(a)] by Defendants (the “Deadline

Statute”) 1, resulting in the disqualification of thousands (if not more) of overseas voting

registration applications submitted via electronic mail.

     2.         In accordance with federal law, New York has enacted legislation that allows for

overseas voters to register to vote and receive an absentee ballot, provided the voters meet the

qualifications for voting under New York law.

     3.         Due to the COVID-19 global pandemic, the State of New York has enacted special

voting legislation and directives aimed at assisting voters to register and cast their votes without

the need to subject themselves to the dangers of the pandemic. See, for example, New York

Executive Order No. 202.58 (Aug. 24, 2020) which suspends and modifies certain election

related     laws    due   to   the   COVID-19       “State   disaster   emergency,”     available    at

https://www.governor.ny.gov/news/no-20258-continuing-temporary-suspension-and-

modification-laws-relating-disaster-emergency.


     1
          The Deadline Statute states as follows:

            A person, who, pursuant to this title, is qualified to vote as a special federal voter may,
            by application received by the state board of elections or any local board of
            elections on or before the twenty-fifth day next preceding any election in which such
            person would be entitled to vote or the last day of local registration for such election,
            whichever is later, apply to the board of elections of the county in which he resided in
            person or by personal application by mail for registration and enrollment as a special
            federal voter. An application for registration and enrollment pursuant to this article
            shall be treated as an application for a special federal ballot for every election in which
            the applicant would be eligible to vote which is held through and including the next
            two regularly scheduled general elections held in even numbered years, including any
            run-offs which may occur.

            (Emphasis added)


                                                      2
               Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 3 of 25



     4.       The global nature of the pandemic has led to modifications for overseas voters as

well. Now, overseas voters have been permitted to submit their applications for registration to

vote via electronic mail, subject to certain conditions as alleged below.

     5.      There are millions of American citizens residing overseas who are entitled to vote

in the 2020 General Elections. See https://www.fvap.gov/info/reports-surveys/overseas-citizen-

population-analysis.

     6.      There are thousands of American citizens residing overseas who are entitled to vote

in the 2020 General Elections in the State of New York under both federal and state law. These

voters are required to register with a local board of election to vote in New York. In order to

register to vote, these voters are required to submit an application to vote in accordance with the

instructions of the Federal Voting Assistance Program, the New York election law and the

directives of Defendant New York State Board of Elections.

     7.      According to the website of the Federal Voting Assistance Program – a federal

agency tasked with assisting overseas voters – all applications for New York voting registration

must arrive by October 14, 2020, so long as they are postmarked by October 9, 2020.

     8.      Plaintiffs, like thousands of similarly situated U.S. citizens around the world,

reasonably understood that the notice on the FVAP website permitted them to submit their

electronic mail registration applications – which obviously are not postmarked – no later than

midnight on October 14, 2020.

     9.      However, relying on the Deadline Statute, Defendants have insisted that all

electronic mail application be received by no later than October 9, 2020, even though electronic

mail applications are not subject to the postmark requirement, thereby disqualifying – upon

information and belief—thousands of otherwise valid registration applications submitted prior

to the October 14, 2020 deadline.

                                                   3
                Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 4 of 25



     10.        Adding to this confusion is the fact that – upon information and belief – at least

two counties in New York have been accepting overseas voters’ applications that were received

via electronic mail after October 9, 2020, but not later than October 14, 2020.

     11.     This overly restrictive interpretation and application of the Deadline Statute

contravenes Plaintiffs’ right to vote and equal protection of the laws, as protected by the United

States Constitution and therefore cannot be enforced as applied by Defendants to Plaintiffs and

others similarly situated.

     12.     Moreover, the ambiguity and vagueness of the Deadline Statute relied upon by

Defendants also violated Plaintiffs’ rights under the United States Constitution.

     13.     These grave violations entitle Plaintiffs to the declaratory and injunctive relief they

seek here. In addition, these violations entitle Plaintiffs to damages under 42 U.S.C. §1983.

     14.     A motion for a preliminary injunction is being filed contemporaneously with this

Complaint.

                                JURISDICTION AND VENUE
     15.     This Court has federal question jurisdiction under 28 U.S.C. §1331 because this is

a lawsuit arising under the Constitution and laws of the United States: this lawsuit challenges

Defendants’ interpretation and application of the Deadline Statute under the United States

Constitution, under the Uniformed and Overseas Citizens Absentee Voting Act, and under 42

U.S.C. §1983.

     16.     Declaratory relief is available pursuant to 28 U.S.C. §§2201-2202.

     17.     Venue is proper in this district pursuant to 28 U.S.C. §§1391(b)(1) and (2) because

the acts that give rise to this action occurred, in substantial part, in this district and because

Defendants’ principal place of business is in this district.



                                                    4
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 5 of 25



                                           PARTIES

A. PLAINTIFFS

     18.     Plaintiff Hanna Abigail Deutsch (“Hanna”) is a United States citizen, residing in

Alon Shvut, Israel. Hanna is eligible to vote in New York as a “Special Federal Voter” under

N.Y. ELEC. LAW § 11-200.

     19.     Plaintiff Naama Leah Deutsch is a United States citizen (“Naama”), residing in

Alon Shvut, Israel. Naama is eligible to vote in New York as a “Special Federal Voter” under

N.Y. ELEC. LAW §11-200.

     20.     Plaintiff Chizkiyahu Shalom Deutsch is a United States citizen (“Chizkiyahu”),

residing in Alon Shvut, Israel. Chizkiyahu is eligible to vote in New York as a “Special Federal

Voter” under N.Y. ELEC. LAW §11-200.

     21.     Plaintiff Elozor Dovid Berlin is a United States citizen (“Elozor”), residing in

Jerusalem, Israel. Elozor is eligible to vote in New York as a “Special Federal Voter” under N.Y.

ELEC. LAW §11-200.

     22.     Plaintiff Chaya Rochel Kamenetsky is a United States citizen (“Chaya”), residing

in Jerusalem, Israel. Chaya is eligible to vote in New York as a “Special Federal Voter” under

N.Y. ELEC. LAW §11-200.

     23.     Plaintiff Basya Engel is a United States citizen (“Basya”), residing in Jerusalem,

Israel. Basya is eligible to vote in New York as a “Special Federal Voter” under N.Y. ELEC. LAW

§11-200.

     24.     Plaintiff Miriam Sharon Engel is a United States citizen (“Miriam”), residing in

Jerusalem, Israel. Miriam is eligible to vote in New York as a “Special Federal Voter” under

N.Y. ELEC. LAW §11-200.



                                                  5
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 6 of 25



     25.     Plaintiff Naomi Margalit Engel is a United States citizen (“Naomi”), residing in

Jerusalem, Israel. Naomi is eligible to vote in New York as a “Special Federal Voter” under N.Y.

ELEC. LAW §11-200.

     26.     Plaintiff Nechama Yuta Engel is a United States citizen (“Nechama”), residing in

Jerusalem, Israel. Nechama is eligible to vote in New York as a “Special Federal Voter” under

N.Y. ELEC. LAW §11-200.

     27.     Plaintiff Yisrael Meir Engel is a United States citizen (“Yisrael”), residing in

Jerusalem, Israel. Yisrael is eligible to vote in New York as a “Special Federal Voter” under

N.Y. ELEC. LAW §11-200.

     28.     Plaintiff Golda Thaler is a United States citizen (“Golda”), residing in Jerusalem,

Israel. Golda is eligible to vote in New York as a “Special Federal Voter” under N.Y. ELEC. LAW

§11-200.

     29.     Plaintiff Jacob Thaler is a United States citizen (“Jacob”), residing in Jerusalem,

Israel. Jacob is eligible to vote in New York as a “Special Federal Voter” under N.Y. ELEC. LAW

§11-200.

B. DEFENDANTS

     30.     Defendant New York State Board of Elections (“NYSBOE”) is the bipartisan

agency vested with the responsibility for administration and enforcement of all laws relating to

elections in New York State.

     31.     Defendants Peter S. Kosinski, Douglas A. Kellner, and Andrew J. Spano are

commissioners and co-chairs of NYSBOE and are being sued in their official capacity.

     32.     Defendants Todd D. Valentine and Robert A. Brehm are co-executive directors of

the NYSBOE and are being sued in their official capacity.



                                                  6
                Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 7 of 25



      33.      Defendant Andrew Cuomo is the Governor of the State of New York and is being

sued in his official capacity.

      34.      Defendants in this Complaint will be referred to collectively as the “Board.”

                                              STANDING

      35.      Plaintiffs have standing to bring this action because, as voters, they have suffered

concrete injuries by reason of Defendants’ alleged arbitrary and erroneous application of the

Deadline Statute. The damage is the denial of their overseas registration applications, thus

denying them the right to vote and participate in the November 3, 2020 General Election and

exercise their right to vote for federal office (President, Vice President and members of the House

of Representatives). Accordingly, the “injury-in-fact” and “causation” elements of Article III

standing are satisfied.

     36.       As for redressability, a decision granting the declaratory and injunctive relief

sought in this lawsuit would cure the alleged injuries.

                           LEGAL AND STATUTORY BACKGROUND

      A. Registration of Special Federal Voters

      37.      For federal elections, the Uniformed and Overseas Citizens Absentee Voting Act,

42 U.S.C. §§1973ff to 1973ff-6, transferred to 52 U.S.C. §§20301, et seq. (the “UOCAVA” or

the “Act”) provides for registration and voting by United States citizens who formerly resided in

one of the states and are now living abroad or serving in the military abroad.

      38.      The Act is sometimes referred to as the Federal Post Card Application law, because

it is through an official “post card form” that one obtains an absentee voter registration and ballot

application.




                                                    7
                Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 8 of 25



     39.      The Act requires the states to comply and authorizes the Attorney General to

enforce its provisions.

     40.      The Act mandates that states provide procedures simplifying the way that citizens

living outside the United States may request ballots and vote absentee in their previous states of

residence.

     41.      The UOCAVA has been implemented by the State of New York in N.Y. ELEC. LAW

§ 11-200 et seq. (“NYEL”).

     42.      Section 11-200(1) of the NYEL – entitled “Special Federal Voters” – grants every

“citizen of the United States now residing outside the United States whose last domicile in the

United States immediately prior to his departure from the United States was in the state of New

York” to vote “from such last domicile, as a special federal voter […]”.

     43.      For those U.S. citizens who never resided in the United States, including Plaintiffs,

Section 11-200(1-a) of the NYEL provides that

     Every citizen of the United States of voting age, residing outside of the United States, who
     has never resided within the United States, and who has one parent who qualifies as a
     special federal voter under subdivision one of this section, may register and vote as a
     special federal voter, from the qualifying parent's New York address, provided that person
     is otherwise qualified and eligible to vote.

     44.      Plaintiffs’ qualify as Special Federal Voters.

     45.      Before receiving a ballot, a Special Federal Voter must first register with the Board

and apply for a “special federal ballot.” Section 11-202 of the NYEL – entitled “Registration

and enrollment of special federal voters and application for special federal ballot” – regulates the

registration of Special Federal Voters and their applications for special federal ballots.

     46.      N.Y. Elec. Law §11-202(1)(a)— the Deadline Statute– states as follows:

           A person, who, pursuant to this title, is qualified to vote as a special federal voter may,
           by application received by the state board of elections or any local board of elections on

                                                     8
                Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 9 of 25



           or before the twenty-fifth day next preceding any election in which such person would
           be entitled to vote or the last day of local registration for such election, whichever is
           later, apply to the board of elections of the county in which he resided in person or by
           personal application by mail for registration and enrollment as a special federal voter.
           An application for registration and enrollment pursuant to this article shall be treated
           as an application for a special federal ballot for every election in which the applicant
           would be eligible to vote which is held through and including the next two regularly
           scheduled general elections held in even numbered years, including any run-offs which
           may occur.


     47.       According to this section, Federal Post Card Applications must be “received by the

state board of elections or any local board of elections on or before the twenty-fifth day next

preceding any election in which such person would be entitled to vote or the last day of local

registration for such election, whichever is later […]”.

     48.       As discussed below and above, Defendants are applying the Deadline Statute

arbitrarily and unconstitutionally for applications submitted via electronic mail and received

after October 9, 2020 and before 11:59 PM October 14, 2020.

     B. Registration of Special Federal Voters Via Electronic Means

     49.       Under 52 U.S.C. §20302, each State “shall permit absent uniformed services voters

and overseas voters to use absentee registration procedures and to vote by absentee ballot in

general, special, primary, and runoff elections for Federal office.” To that end, 52 U.S.C.

§20302(a)(6)(A) provides as follows:

     in addition to any other method of registering to vote or applying for an absentee ballot in
     the State, establish procedures for absent uniformed services voters and Overseas voters to
     request by mail and electronically voter registration applications and absentee ballot
     applications with respect to general, special, primary, and runoff elections for Federal
     office […] (emphasis not in original).


     50.       In contrast to the language and spirit of the federal statute, section 11-203 of the

NYEL mandates that overseas voters – like Plaintiffs – physically mail their Federal Post Card

Application.

                                                    9
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 10 of 25



     51.     In August 2020 it became apparent that the Board was relying on Section 11-203

to disqualify hundreds of thousands of ballot applications for the sole reason that they were not

physically mailed to the Board, but rather submitted via electronic mail.

     52.     This posed a grave issue. At that time, thousands of overseas voters were confined

to their homes and were unable to physically mail their registration application due to the

COVID-19 global pandemic.

     53.     In a letter dated August 26, 2020, several overseas voters, represented by

Republicans Overseas Israel, an Israeli non-profit organization or Amuta, through the

undersigned counsel, petitioned the Board to immediately cease and desist its arbitrary,

unconstitutional and antiquated policy of denying Federal Post Card Applications submitted

through electronic mail.

     54.     The overseas voters pointed out to the Board the obvious: In the modern

technologically advanced world we live in, coupled with a global pandemic that makes

conventional mail all the more outdated and irrelevant, requiring physical “wet copies” of the

Federal Post Card Applications makes little sense.

     55.     The overseas voters claimed that the Board’s continued reliance on section 11-203

of the NYEL to disqualify Federal Post Card Applications submitted by electronic mail

contravenes the UOCAVA and is unconstitutional under the Supremacy Clause of the United

States Constitution. U.S. CONST., Art. VI, Cl. 2.

     56.     The overseas voters also pointed out that some boards of elections in counties

outside the New York City metropolitan area are, in fact, processing Federal Post Card

Applications from overseas voters submitted via electronic mail without requiring them to

submit hardcopy originals.



                                                    10
               Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 11 of 25



     57.       On September 6, 2020, Defendant NYSBOE issued a response to the August 26,

2020 letter. In its letter, the NYSBOE distinguished between overseas voters who have been

previously registered and those who are registering for the first time.

     58.       As for previously registered overseas voters, the NYSBOE clarified that they may

request a ballot through an electronically transmitted (electronic mail or fax) Federal Post Card

Application.

     59.       Regarding overseas voters who have never registered, the NYSBOE clarified that

they too may request a federal ballot through an electronically transmitted (electronic mail or

fax) Federal Post Card Application, subject, however, to the voter physically mailing “a signed

application for registration signature purposes along with their ballot in order for the ballot to

count.”

     C. The Ambiguous Deadline for the Submission of Federal Post Card Applications

     60.       According to the Deadline Statute, Federal Post Card Applications must be received

“on or before the twenty-fifth day next preceding any election in which such person would be

entitled to vote or the last day of local registration for such election, whichever is later […]”

     61.       In this case, the applicable date for calculating a deadline under the Deadline Statute

is November 3, 2020, the date of the 2020 General Election.

     62.       The Federal Voting Assistance Program (“FVAP”) is a voter assistance and

education program established by the United States Department of Defense, in accordance with

federal law, to ensure that members of the U.S. armed forces, their eligible family members, and

U.S. citizens overseas are aware of their right to vote and have the tools to do so from the country

where they are residing.




                                                     11
                Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 12 of 25



     63.      According FVAP’s New York segment of its website, Federal Post Card

Applications by overseas voters must be received “*by October 14, 2020.” The asterisk refers

the reader to the following statement on the website:

     *Registration: General election registration requests must be postmarked by October

     9, 2020.

     Source: https://www.fvap.gov/new-york

     64.      The FVAP’s New York segment of its website does not distinguish between

conventional mail and electronic mail.

     65.      According to the NYSBOE’s website, the deadline for the submission of Federal

Post Card Applications has been set at October 9, 2020, twenty-five days before the November

3 election:




     Source: https://www.elections.ny.gov/votingmilitaryfed.html

     66.      NYSBOE’s website likewise does not distinguish between submission of Federal

Post Card Applications via conventional mail and submissions via electronic mail.

     67.      In another part of the NYSBOE’s website, NYSBOE states that pursuant to N.Y.

Elec. Law §5-210(3), applications must be postmarked no later than October 9, 2020 and

received by a board of elections no later than October 14, 2020 to be eligible to vote in the

General Election:



                                                 12
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 13 of 25




     Source: https://www.elections.ny.gov/votingdeadlines.html


     68.     It is this ambiguity and confusion that led Plaintiffs and thousands of other New

York overseas voters to reasonably believe that submissions via electronic mail – where

postmarks are inapplicable – can be received by the October 14, 2020 deadline.



                                    FACTUAL ALLEGATIONS

     69.     On September 10, 2020, Israel became the country with the highest rate of COVID-

19 infections per capita.

     70.     On September 13, 2020, the Israeli government approved a 3-week country-wide

lockdown, beginning Friday, September 18 at 2 PM, and ending on October 10.

     71.     On October 13, the lockdown was extended for an additional week, until midnight,

October 18, 2020.

     72.     During this period, Plaintiffs were confined to their homes and were unable to go

to a post office. Plaintiffs, therefore, decided to submit their Federal Post Card Applications via

electronic mail.

     73.     Prior to electronically mailing their Federal Post Card Applications to the Board,

Plaintiffs reviewed the deadlines that appear on the website of the NYSBOE and FVAP.




                                                   13
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 14 of 25



      74.     Plaintiffs reasonably believed that they were entitled to electronically mail their

Federal Post Card Applications by October 14, 2020.

      75.     On October 14, 2020, Plaintiff Hanna e-mailed the Richmond County Board of

Elections her Federal Post Card Application. The Richmond County Board of Elections denied

her application as untimely.

      76.     On October 14, 2020, Plaintiff Naama e-mailed the Richmond County Board of

Elections her Federal Post Card Application. The Richmond County Board of Elections denied

her application as untimely.

      77.     On October 14, 2020, Plaintiff Chizkiyahu e-mailed the Richmond County Board

of Elections his Federal Post Card Application. The Richmond County Board of Elections denied

his application as untimely.

      78.     On October 12, 2020, Plaintiff Elozor e-mail the Rockland County Board of

Election his Federal Post Card Application. Plaintiff Elozor has not received a response and has

not been issued a ballot.

      79.     On October 10, 2020, Plaintiff Chaya e-mailed the Rockland County Board of

Election her Federal Post Card Application. Plaintiff Chaya has not received a response and has

not been issued a ballot.

      80.     On October 12, 2020, Plaintiff Basya e-mailed the Kings County Board of Election

her Federal Post Card Application. Plaintiff Basya has not received a response and has not been

issued a ballot.

      81.     On October 11, 2020, Plaintiff Miriam e-mailed the Kings County Board of

Election her Federal Post Card Application. Plaintiff Miriam has not received a response and has

not been issued a ballot.



                                                  14
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 15 of 25



      82.     On October 11, 2020, Plaintiff Naomi e-mailed the Kings County Board of Election

her Federal Post Card Application. Plaintiff Naomi has not received a response and has not been

issued a ballot.

      83.     On October 11, 2020, Plaintiff Nechama e-mailed the Kings County Board of

Election her Federal Post Card Application. Plaintiff Nechama has not received a response and

has not been issued a ballot.

      84.     On October 11, 2020, Plaintiff Yisrael e-mailed the Kings County Board of

Election his Federal Post Card Application. Plaintiff Yisrael has not received a response and has

not been issued a ballot.

      85.     On October 13, 2020, Plaintiff Golda e-mailed the Kings County Board of Election

her Federal Post Card Application. Plaintiff Golda has not received a response and has not been

issued a ballot.

      86.     On October 13, 2020, Plaintiff Jacob e-mailed the Kings County Board of Election

his Federal Post Card Application. Plaintiff Jacob has not received a response and has not been

issued a ballot.

      87.     Notably, the election boards of at least two New York counties (Kings and Nassau)

have been accepting Federal Post Card Application filed by e-mail between 12:00 AM October

10 and 11:59 PM October 14, 2020 on an ad hoc basis.

      88.     On October 15, 2020, Plaintiffs, through Adv. Lawrence Marc Zell, Chairman of

Republicans Overseas Israel, wrote an e-mail to Defendant Douglas Kellner, commissioner and

co-chair of the NYSBOE requesting “that the NY State Board of Elections instruct all NY State

county boards of election to accept special federal voter applications submitted by email by the

October 14, 2020 deadline, provided that the special voters otherwise meet all other requirements

for registration under New York Election Law.”

                                                  15
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 16 of 25



      89.     On the same day, Mr. Kellner responded via e-mail and denied the request, referring

to the Deadline Statute.

      90.     On October 19, 2020, Mr. Zell sent a follow-up e-mail to Mr. Kellner, requesting

him and the Board to reconsider their position. Adv. Zell emphasized the arbitrariness of the

purportedly set deadline and the implications this policy has on the constitutional rights of the

Plaintiffs.

      91.     On October 21, 2020, in a final effort to avoid litigation, Adv. Zell sent a copy of a

draft complaint to Mr. Kellner, requesting again the Defendants “direct all county boards of

election to accept their FPCA registration applications along with all the registration applications

of all other similarly situated overseas voters and immediately to issue absentee ballots to our

clients and all other similarly situated overseas voters […]”. The response Adv. Zell received on

the same day was that “New York law plainly sets the receipt deadline for a special federal

registration application at 25 days before the election. See N.Y. Election Law § 11-202 (1) (a).

This is the same deadline for voter registration applications from all other voters.”

                                               COUNT I

    Defendants Violated Plaintiffs’ Rights Under the First Amendment of the United States
                                           Constitution
     92.   Plaintiffs incorporate by reference all the allegations set forth above.

      93.     The First Amendment provides that “Congress shall make no law [...] abridging the

freedom of speech.”

      94.     It is well established that voting implicates First Amendment rights.

      95.     The First Amendment applies to the State of New York under the Due Process

Clause of the Fourteenth Amendment.




                                                   16
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 17 of 25



     96.     A statutory framework that completely disenfranchises thousands of voters

“amounts to a severe burden on the right to vote.” Florida Democratic Party v. Scott, 215 F.

Supp. 3d 1250, 1257 (N.D. Fla. 2016), cited by Jones v. United States Postal Serv., 2020 WL

5627002, at *24 (S.D.N.Y. Sept. 21, 2020) (discussing a First Amendment challenge to ballot

mailing procedures).

     97.     When there is a severe burden on the right to vote, courts must review the burden

under strict scrutiny and will reject the burden unless it is necessary to further a compelling

government interest.

     98.     Here, the burden on Plaintiffs is severe because Plaintiffs’ Federal Post Card

Applications (as well as those of thousands of similarly situated voters) have been rejected by

N.Y. county election boards, thus preventing them from exercising their right to vote and, thus,

violating the United States Constitution in general and the First Amendment in particular.

     99.     Accordingly, Defendants’ interpretation and application of the Deadline Statute is

subject to strict scrutiny. See Jones v. United States Postal Serv. supra and Gallagher v. New

York State Bd. of Elections, 2020 WL 4496849, at *12 (S.D.N.Y. Aug. 3, 2020) (applying strict

scrutiny to alleged infringements of voting rights in connection with mail-in ballots).

     100.    Therefore, Defendants’ interpretation and application of the Deadline Statute must

be rejected unless it is necessary to further a compelling government interest.

     101.    Defendants’ application of the Deadline Statute is not necessary to further any

government interest, let alone a compelling one.

     102.    Ostensibly, the government interest here is to timely receive Federal Post Card

Applications from overseas voters so as to assure that the ballots are issued and received by

November 3, 2020. However, that interest is furthered when an application is received via

electronic mail by the October 14, 2020 deadline. Defendants have permitted conventional mail-

                                                   17
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 18 of 25



in applications to arrive by the October 14, 2020 deadline (subject to the postmark requirement).

Hence, “necessity” cannot justify Defendants’ insistence that electronic mail be treated

differently than conventional mail.

     103.    Moreover, the government interest in receiving application on time may be a

legitimate government interest, but it certainly is not a “compelling” or even “important”

government interest and cannot serve to justify the disqualification of Plaintiffs’ and thousands

of other Federal Post Card Applications. The fact that Defendants have already allowed

conventional mail-in applications to arrive no later than October 14, 2020 (subject to the

postmark requirement) undermines any assertion that an October 9, 2020 deadline – as applied

to electronic applications – constitutes a “compelling” or “important” government interest.

     104.    In addition, the UOCAVA undermines any claim regarding the “necessity” of

Defendants’ application of the Deadline Statute. The UOCAVA also undermines and claim

regarding the government interest that may be at stake here. The purpose of the UOCAVA is to

ensure that overseas citizens are aware of their right to vote and have the tools and resources to

successfully do so from anywhere in the world. If there is any doubt how to apply the Deadline

Statue towards electronic mail, the UOCAVA should tilt the balance in favor of an application

that would lead to the counting of more votes, not less.

     105.    Lastly, the COVID-19 global pandemic must be considered in reviewing the

propriety of Defendants’ application of the Deadline Statute. The United States, New York,

Israel and most of the planet are now threatened by an unprecedented danger which affects the

health and lives of individuals all across the globe. As we mentioned above, Defendants and

other New York government bodies have already modified existing voting laws and regulations

in order to allow for absentee voting in order to adhere to and promote social distancing.



                                                  18
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 19 of 25



     106.    Defendants’ application of the Deadline Statute does not properly take into

consideration the constraints and hardships created by the pandemic. COVID-19 has led

thousands to opt for electronic mail instead of traditional mail. However, by applying the

Deadline Statute to disqualify Plaintiffs’ and thousands of other registration applications merely

because these forms arrived after October 9 but before the October 14 deadline, Defendants have

improperly ignored the current health crisis, forcing Plaintiffs and others like them to forego

their fundamental right to vote. If there is any doubt how to apply the Deadline Statue towards

electronic mail, COVID-19 should tilt the balance in favor of an interpretation that would lead

to the counting of more votes, not less.

     107.    Accordingly, the Deadline Statute, as applied by Defendants’ to registration

applications submitted via electronic mail, fails to pass muster under the strict scrutiny analysis.

     108.    Even assuming that some lesser form of scrutiny applied here, the result will be the

same. Intermediate scrutiny also demands some showing of tailoring and necessity. As noted

above, Defendants will not be able to provide any logical reason to distinguish between

conventional mail and electronic mail. Moreover, the government interest here is, at the most,

legitimate and cannot serve as a justification to disqualify thousands of Federal Post Card

Applications that were submitted via electronic mail between October 9 and October 14, 2020.

     109.    Thus, it does not matter whether Defendants’ application of the Deadline Statute is

evaluated under strict scrutiny or a more intermediate level of scrutiny; the result is the same.

                                           COUNT II

     Defendants Violated Plaintiffs’ Right to Equal Protection under the Fourteenth
                                      Amendment
     110.    Plaintiffs incorporate by reference all the allegations above.



                                                   19
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 20 of 25



     111.    “Equal protection [...] require[s] the uniform treatment of” similarly situated

individuals. Reynolds v. Sims, 377 U.S. 533, 565 (1964). “The right to vote is protected in more

than the initial allocation of the franchise. Equal protection applies as well to the manner of its

exercise.” Bush v. Gore, 531 U.S. 98, 104 (2000) (per curiam). Once citizens have been granted

the right to vote, the government “may not, by later arbitrary and disparate treatment, value one

person’s vote over that of another.” Id. at 104-05.

     112.    In Gallagher v. New York State Board of Elections, supra at 19, this Court relied

on Bush v. Gore to hold that plaintiffs had demonstrated a likelihood of success on their equal

protection claim where due to the “inconsistent application of postmarks to absentee ballots” by

USPS, the primary election “suffered from a lack of ‘specific standards to ensure [...] equal

application’ of [the state statute’s] postmark rule.”

     113.    Here, Defendants’ interpretation and application of the Deadline Statute suffer from

a lack of standards to ensure its equal application.

     114.    As discussed above, Defendants have applied two different deadline requirements

for similarly situated individuals, without any intelligible grounds. Thousands (if not more) of

conventional mail-in registration applications can be received by Defendants after October 9,

2020, whereas registration applications submitted via electronic mail are deemed automatically

invalid. In short, Defendants are valuing one person’s vote over that of another.

     115.    Moreover, at least two New York counties (Kings and Nassau) who have been

accepting applications e-mailed between 12:00 AM October 10 and 11:59 PM October 14, 2020

on an ad hoc basis. This inconsistent application of the Deadline Statute violates the Fourteenth

Amendment’s equal protection guaranty.

     116.    The “one person, one vote standard [...] enjoys the doctrinal privilege of being one

of the few Equal Protection Clause violations actionable without a showing of discriminatory

                                                   20
                Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 21 of 25



intent.” Grant M. Hayden, The False Promise of One Person, One Vote, 102 MICH. L. REV. 213,

222 (2003), cited in Jones v. United States Postal Serv., supra at 18. Thus, it makes no difference

whether Defendants’ application of the Deadline Statute is motivated by discriminatory intent or

not. 2

         117.   The assertions regarding the UOCAVA and COVID-19 raised above in Count I are

equally applicable to this Equal Protection challenge and are incorporated by reference.

         118.   Accordingly, Defendants’ interpretation and application of the Deadline Statute to

electronic mailed Federal Post Card Applications is unconstitutional under the Equal Protection

Clause.


                                                COUNT III

                                       Unconstitutional Vagueness

         119.   Plaintiffs incorporate by reference the allegations above.

         120.   A law may be deemed unconstitutional as unduly vague, in violation of due process.

         121.   Specifically, a statute is unconstitutionally vague if its terms (1) fail to provide

people of ordinary intelligence a reasonable opportunity to understand what conduct it prohibits

or (2) authorizes or even encourages arbitrary and discriminatory enforcement.

         122.   Where, as here, the law interferes with fundamental rights, a more stringent

vagueness test must apply.



2
  Although we note that some boards of elections in counties outside the New York City
metropolitan area are in fact processing applications from overseas voters received after October
9, 2020 but before October 14, 2020. If this is so, there may be reason to believe that the
administrative practice followed by Defendants – at least in the New York City metropolitan
area – may be politically motivated and discriminatory inasmuch as the vast majority of
American-Israelis resident in Israel have historically voted for Republican candidates in U.S.
general presidential elections. We reserve the right to assert and prove this allegation during the
course of trial.
                                                     21
               Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 22 of 25



     123.      Here, the Deadline Statute, as applied by Defendants, suffers from extreme

ambiguity. The statute sets the deadline for the receipt of Federal Post Card Applications “on or

before the twenty-fifth day next preceding any election.” However, Defendants have permitted

registration applications to be received by October 14, 2020, so long that they are postmarked

by October 9, 2020.

     124.      To make matters worse, FVAP – a federal agency – has publicly posted on its

website that Federal Post Card Application must be received by October 14, 2020, without

making any distinction between electronic submissions and conventional modes of mail.

     125.      Adding to this confusion are the actions of at least two New York counties (Kings

and Nassau) who have been accepting applications e-mailed between 12:00 AM October 10 and

11:59 PM October 14, 2020 on an ad hoc basis.

     126.      The language the Deadline Statute, coupled with Defendants and other agencies’

application of the statute, warrant the conclusion that the statute, as applied to Plaintiffs, in

unconstitutionally vague: people of reasonably intelligence cannot understand the exact deadline

in the statute and the statute has encouraged Defendants to apply a double standard.

     127.      As a result, thousands of otherwise eligible overseas voters’ registrations are being

tossed away.

                                                COUNT VI

         Civil Action for Deprivation of Rights Under Color of Law (42 U.S.C. §1983)

     128.      Plaintiffs incorporate by reference the allegations above.

     129.      42 U.S.C. §1983 provides that:

               Every person who, under color of any statute, ordinance, regulation, custom, or
               usage, of any state or territory or the District of Columbia subjects or causes to be
               subjected any citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities secured by the

                                                    22
              Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 23 of 25



              Constitution and laws is liable to the party injured in an action at law, suit in equity,
              or other proper proceeding for redress […]


     130.    Defendants are “persons” who can be sued under Section 1983.

     131.    The Defendants’ acted under the color of law: Defendants’ interpretation and

application of the Deadline Statute amounts to government action “under color” of a statute.

     132.    As asserted above, Plaintiffs were deprived of rights, privileges, and immunities

secured by the Constitution and laws. These rights include the fundamental right to vote, and the

right to equal protection which are protected by the United States Constitution.

     133.    The deprivation of these rights was caused by Defendants and their erroneous

interpretation and application of the Deadline Statute.

     134.    Plaintiffs have suffered damages in an amount to be proven at trial.

                                             JURY TRIAL

     135.    Plaintiffs demand a jury trial as to all claims that are triable by jury.

                                         PRAYER FOR RELIEF

     WHEREFORE, Plaintiffs respectfully request that this Court

         (a) Issue a declaratory judgment that Defendants’ actions have violated Plaintiffs’

             rights under the United States Constitution.

         (b) Issue a mandatory preliminary and permanent injunction, ordering Defendants to

             interpret and apply the Deadline Statute to electronic mail submissions so that those

             applications received no later than the October 14, 2020 deadline will be counted.

         (c) Enter an order requiring Defendants to accept Plaintiffs’ Federal Post Card

             Applications, submitted by e-mail by 11:59 PM, October 14, 2020, together with


                                                    23
        Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 24 of 25



       the Federal Post Card Applications filed by all other similarly situated special

       federal voters and to issue Plaintiffs and such other special federal voters absentee

       ballots enabling them to vote for federal offices in the General Election of

       November 3, 2020, provided that the Plaintiffs and such other special voters

       otherwise meet all other requirements for registration under New York Election

       Law;

    (d) Enter an order requiring Defendants to instruct all New York State County Boards

       of Election to accept all Federal Post Card Applications submitted by special

       federal voters by e-mail by 11:59 PM, October 14, 2020, and immediately to issue

       absentee ballots to such special federal voters, provided that such special voters

       otherwise meet all other requirements for registration under New York Election

       Law;

    (e) Enter an order required Defendants to accept any FWAB 3 ballots sent in by the

       Plaintiffs or others similarly situated, provided that the ballots comply with the

       requirements of NY law.

    (f) Grant Plaintiffs compensatory damages in an amount to be proven at trial;

    (g) Grant Plaintiffs their attorney’s fees, costs and litigation expenses pursuant to 42

       U.S.C. §1988;

    (h) Grant such other and further relief that the Court may determine to be necessary

       and proper.


3
  “FWAB” stands for a “Federal Write-In Absentee Ballot.” A FWAB is an alternative
ballot for overseas and uniformed services voters whose ballots are late. Under the
circumstances of this case, Plaintiffs and others similarly situated completed and filed a
FWAB because Defendants refused to issue them ballots. Therefore, as part of the relief,
we request that Defendants accept FWABs from all applicants who submitted their FPCAs
by midnight October 14, 2020.
                                            24
       Case 1:20-cv-08929 Document 1 Filed 10/26/20 Page 25 of 25



Date: October 26, 2020.

                                         /s/ Noam Schreiber
                                         ____________________________
                                         Noam Schreiber, Esq.
                                         Jeffrey Michels, Esq.
                                         L. Marc Zell, Esq.,
                                         of counsel (Not Admitted in New York)
                                         ZELL & ASSOCIATES
                                         INTERNATIONAL ADVOCATES LLC
                                         1345 Ave. of the Americas,
                                         2nd floor,
                                         New York, NY 10105
                                         E-mail: Schreiber.noam@gmail.com

                                         Counsel for Plaintiffs




                                   25
